Citation Nr: 0918366	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), effective from January 30, 
2002, and a rating in excess of 50 percent for PTSD, 
effective from October 17, 2006. 

2. Entitlement to a compensable rating for residuals of a 
gunshot wound to the right leg. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
10 percent disability rating, and granted service connection 
for residuals of a gunshot wound to the right leg and 
assigned a non-compensable rating, both effective from 
January 30, 2002.  In September 2005, the Veteran testified 
at a hearing at the RO, before the undersigned Veterans Law 
Judge.  In August 2006, the Board remanded this matter for 
further evidentiary development.  By September 2007 rating 
decision, the RO granted a 50 percent rating for PTSD, 
effective from October 17, 2006.


FINDINGS OF FACT

1. In January 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wished to withdraw his claim for an increased 
rating for PTSD.  

2. The Veteran's residuals of a gunshot wound to the right 
leg are manifested by no more than two healed non-tender 
scars on the right calf, complaints of some pain, weakness, 
and mild fatigability in the right leg, and some retained 
metal fragments in the soft tissues of the right calf; there 
is no loss of right knee or ankle function, no muscle loss, 
no muscle involvement, and no change in range of motion, pain 
level, endurance, fatigue, or coordination with repetitive 
motion of the right lower extremity.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2. The criteria for a compensable rating for residuals of a 
gunshot wound to the right leg have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.56, 4.71a, 
4.73, 4.118 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Higher Rating for PTSD

In January 2009 prior to the promulgation of a decision in 
the appeal, the Board received a written statement from the 
Veteran indicating that he wished to withdraw his claim for 
"an increase for PTSD".  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  The Veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is hereby dismissed.

II. Compensable Rating for Residuals of Gunshot Wound to 
Right Leg

1. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

In addition, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from zero percent (noncompensable) to as much as 
100 percent (depending on the disability involved), based 
upon the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

The Board notes that the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim recently delineated by the Court 
in Vazquez-Flores, supra.  The Board finds, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the October 2003 and September and 
November 2006 letters, together with the substantial 
development of the Veteran's claim before and after providing 
notice, rendered the notice error non- prejudicial.

While the October 2003 and September and November 2006 
letters did not specifically conform to the requirements 
provided in Vazquez-Flores, supra, the Veteran was advised of 
his opportunities to submit additional evidence and was 
informed that, at a minimum, he needed to submit evidence 
showing that his service-connected disability had increased 
in severity.  Subsequently, supplemental statements of the 
case (SSOCs) dated in January 2004 and September 2007 
notified the Veteran of the evidence that had been received 
in support of his claim and provided him with yet an 
additional 60 days to submit more evidence in support of his 
claim.  The SSOCs also discussed the evidence included in the 
record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected gunshot wound to the right leg, and provided the 
reasons why his claim was being denied.  Additionally, he 
testified at a hearing in September 2005, and in August 2006 
the Board remanded his matter for further evidentiary 
development.  In a December 2006 response, the Veteran 
indicated he had no other evidence or information to give to 
VA to substantiate his claim.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In sum, the Board finds that 
the post-adjudicatory notice and opportunity to develop the 
case during the administrative appellate proceedings which 
led to the final Agency and final Board decision did not 
affect the essential fairness of the adjudication and 
rendered the notice and timing error non- prejudicial.  
Vazquez-Flores, supra.

In this case, as noted above, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in October 
2003, September 2006, and November 2006, that fully addressed 
the notice elements and were sent after the initial RO 
decision in this matter.  These letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Finally, the Board notes the RO sent the appellant a letter 
in September 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the claimant has not claimed any 
prejudicial error in VCAA notice.  The Board concludes that 
all required notice has been given to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  He has not cited 
any post-service treatment records related to his service-
connected right leg disability; thus, the RO did not make any 
attempts to obtain any treatment records.  He underwent VA 
examinations in 2002, 2003, and 2006 to determine the 
severity of his service-connected right leg disability.  The 
Board acknowledges that in the January 30, 2009 informal 
hearing presentation, the Veteran's representative argues 
that he should be entitled to a 10 percent rating for his 
service-connected residuals of a gunshot wound to the right 
leg, or, in the alternative, his case should be remanded in 
order for VA to attempt to obtain the Veteran's hospital 
records for the period of time (starting January 31, 1968) 
that he was treated at 326th Med Hospital for a wound 
infection.  A review of the Veteran's STRs show that he did 
sustain a gunshot wound to the right leg in January 1968, and 
a letter from the platoon commander at the 326th Med Hospital 
confirmed that the Veteran was admitted on January 31, 1968 
for treatment for a gunshot wound to the right calf.  While 
these hospitalization records are not of record, the Board 
finds that VA need not make a separate attempt to obtain such 
records.  In that regard, a review of the STRs appears to 
provide sufficient information to show that the Veteran 
sustained a gunshot wound in January 1968 to the right calf 
that involved retained fragments that were removed several 
months later.  His separation examination showed that the 
gunshot wound was a flesh wound only, with no residuals.  
Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

2. Factual Background

Service treatment records (STRs) include an August 1968 
treatment record in which it was noted that the Veteran was 
wounded in January 1968, and the wound entrance was in the 
posterior gastrocnemius of the right leg, with no exit.  The 
wound was probed and Penicillin was prescribed.  The Veteran 
reported that it bothered him when he walked, and there was a 
small lump felt on the palpation of the wound track.  He 
reported no x-rays had been taken.  The next day he was seen 
for a surgical consultation and he reported persistent 
discomfort in the site of the fragment wounds, on the lateral 
right leg.  An x-ray showed retained foreign bodies, near the 
surface, in the right leg.  The examiner felt the fragments 
superficially and noted that they required elective removal.  
On a Report of Medical History prepared in July 1969 in 
conjunction with the Veteran's separation from service, the 
Veteran reported he had a gunshot wound in Vietnam in January 
1968, and had removal of lead from the gunshot wound.  The 
examiner noted that the Veteran had a gunshot wound from a 
machine gun, to the right calf in January 1968, and that it 
was a flesh wound only, with no residuals.  On his separation 
examination, clinical evaluation of the lower extremities was 
normal.  

In a February 1969 letter, the platoon commander for Co A, 
326th Medical Bn, 101st Airborne Division, verified that on 
January 31, 1968, the Veteran was admitted to that station 
with a diagnosis of gunshot wound in the right calf, as a 
result of hostile action and in the line of duty.

On a VA examination in June 2002, the examiner noted that the 
Veteran sustained a gunshot wound to the right calf in 
service, which was noted to be a puncture wound, just below 
the skin, in the subcutaneous tissue, and may have approached 
the muscle.  He was treated in the field hospital, but the 
wound became infected and he had to be transferred to a 
hospital for two weeks where the incision was opened and a 
drain was put in.  He was given antibiotics and the wound 
healed completely.  The Veteran reported no symptoms related 
to the gunshot wound, including no numbness, no loss of calf 
muscle, and no neuropathy.  Examination showed he had a small 
scar on the right calf, the size of a quarter, that was 
perfectly flat with no evidence of any neuropathy, muscle 
weakness, or loss of muscle size in the right calf.  The 
impression was gunshot wound of the right calf with secondary 
infection, completely healed without any significant 
problems, except the scar. 

On VA examination in July 2003, it was noted that in January 
1968 the Veteran sustained a bullet wound to the right calf, 
and the entrance wound was posterior but there was no exit 
wound.  He reported that after the wound became infected, a 
piece of missile was removed, and after that, he healed.  He 
reported working as a postman after that, and he had 
occasional pains in the right calf and his right leg got a 
little more tired than the left.  Physical examination showed 
two scars - one .50 cm. round scar on the right posterior 
calf and one 2 cm., in the mid-leg and just lateral to the 
tibia.  Both scars were well healed, and there was no 
tenderness, no loss of muscle, no hernias of the muscle, and 
no loss of function.  He could flex the ankle to 30 degrees, 
had 50 degrees of plantar flexion, 30 degrees of eversion, 
and 20 degrees of inversion.  The assessment was gunshot 
wound to the right calf, healed with some retained fragments.  
An x-ray showed "metallic fragments in the mid posterio and 
lateral" soft tissue of the right leg.

In his May 2003 substantive appeal (VA Form 9), the Veteran 
claimed that the gunshot wound entry in service was to the 
back side of his right calf, and that lead fragments were 
later extracted from the front side of the calf.  He felt 
there was damage done to the muscle because the right leg 
tired more easily than his left.

In September 2005 the Veteran testified that he essentially 
had two scars as a result of the gunshot wound to the right 
leg.  He claimed he had the scar where the gunshot entered 
and the scar where fragments from the gunshot were removed.  
He also testified that he had weakness and fatigability in 
the right leg, and that the scars were tender and that he 
felt sharp pain in the scars if he bumped them.  

On VA examination in November 2006, it was noted that the 
Veteran's gunshot wound to the posterior aspect of the right 
calf was initially thought to be just a soft tissue injury.  
At a later date, he developed a knot on the anterior surface 
of the lower tibia and a piece of metal was extracted.  He 
had worked as a postal carrier until he retired in 2001, and 
had been able to do his work.  He had no increased 
limitations with flare-ups or repetitive motion and had 
minimal pain.  After 2001 he did less exercise and thought 
his leg was less strong than it was when he carried the mail.  
He had some fatigue and mild pain after three or four blocks 
of walking.  He reported having cramps at night.  He had no 
real incoordination and only mild fatigability and loss of 
endurance.  On examination he had a normal gait and on the 
inferior-posterior aspect of the right calf there was a 2 x 2 
cm. round, healed scar that was not attached.  There were no 
ulcers, tenderness, or muscle loss of the gastrocnemius.  On 
the anterior tibia, where the metal fragment was removed, the 
scar had faded.  His right knee range of motion was from 0 to 
120 degrees, and right ankle range of motion was to 20 
degrees on dorsiflexion, to 40 degrees on plantar flexion, 
and to 20 degrees on eversion and inversion, without pain.  
With repetitive motion there was no change in range of 
motion, pain level, endurance, fatigue, or coordination of 
his right lower extremity.  The impression was gunshot wound 
to the right calf and infection of the right calf at time of 
injury, healed.  The examiner noted no involved muscle or 
muscle loss.  An x-ray showed a small cluster of radiopaque 
foreign bodies of metallic density, apparently shrapnel or 
bullet fragments within the soft tissues of the right calf, 
and no bony abnormality was seen nearby.  

3. Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a gunshot wound 
to the right leg have been assigned a 0 percent (non-
compensable) disability rating pursuant to Diagnostic Code 
7805, which provides the rating criteria for evaluation of 
scars.  The Veteran essentially contends that he should be 
entitled to a compensable rating for his service-connected 
residuals of a gunshot wound to the right leg, claiming that 
he has two scars on his right leg, showing both the entrance 
and exit for the metal fragments that entered the leg, and 
that he had muscle damage to his right leg.  In that regard, 
the Board notes that all impairment arising from a single 
disability may be awarded separate, compensable evaluations, 
where that impairment is not already contemplated by the 
assigned diagnostic code, and except as otherwise directed in 
the rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

The Board notes that scars can be evaluated under six 
diagnostic codes.  See 38 C.F.R. § 4.118, DCs 7800 to 7805.  
In this case, the competent medical evidence shows that the 
Veteran has two scars on the right leg, one which is .5 cm. 
and one which is 2 cm., and both scars are well-healed, non-
tender, and there was no loss of muscle or loss of function.  
Thus, considering the various potentially applicable 
diagnostic codes, the Board notes that DC 7800 is not 
relevant here because the Veteran's scar is not of the head, 
face, or neck.  Since DCs 7801 and 7802 do not provide a 
compensable rating unless the scar is at least 39 square 
centimeters, no rating for a scar is available under that 
criteria.  The scar is neither unstable nor painful on 
examination, so no increased rating is available under DCs 
7803 (criteria for unstable superficial scars) and 7804 
(criteria for superficial scars painful on examination).  See 
38 C.F.R. § 4.118 (Note (1) following DC 7803 defines an 
unstable scar as one where, for any reason, there is a 
frequent loss of covering of skin over the scar).  Finally, 
since there were no findings that the scar limits the 
function of the right leg, no rating is available under DC 
7805.  Thus, the Board concludes that a compensable rating is 
not warranted under the applicable rating criteria for rating 
scars.  

With regard to the Veteran's claim that his gunshot wound to 
the right leg impacted the muscle (because the fragments 
reportedly entered the leg in one spot and exited at the 
other), the Board notes that the competent evidence of record 
simply does not support his contentions.  STRs show that in 
August 1968 he complained his right leg bothered him when he 
walked, after a gunshot wound in January 1968.  At that time 
it was noted that the wound entrance was in the posterior 
gastrocnemius of the right leg with no exit.  An x-ray showed 
retained foreign bodies, near the surface, in the right leg, 
and he required elective removal.  On his separation 
examination it was noted that the gunshot wound to his right 
leg was a flesh wound only, with no residuals.  The next 
chronological medical evidence regarding residuals of a 
gunshot wound are the VA examinations in 2002, 2003, and 
2006, all of which showed there was no evidence of 
neuropathy, muscle involvement, muscle weakness, or loss of 
muscle size in the right calf.  On these VA examinations, the 
only residuals found from the gunshot wound of the right calf 
were the well-healed scars and retained metallic fragments in 
the right leg, which appear to be causing no functional 
impairment.  Moreover, on the VA examinations, the Veteran's 
right leg function was essentially normal, with nearly full 
painless right knee range of motion, and with repetitive 
motion there was no change in range of motion, pain level, 
endurance, fatigue, or coordination of his right lower 
extremity.  While the Veteran has contended that the in-
service gunshot wound went through his right leg, as 
evidenced by two scars, one reportedly being the entrance and 
the other the exit, the Board notes that STRs show that in 
August 1968, just 7 months after his gunshot wound, it was 
noted that there was a wound entrance, but no exit.  
Accordingly, because the scars on the right leg are healed 
and non-tender and do not affect the functioning of the right 
leg and because there was no muscle involvement in the right 
leg and the wound was not through and through, the Board 
concludes that a compensable rating is not warranted for the 
Veteran's service-connected residuals of a gunshot wound to 
the right leg  

In addition, the Board notes that the Veteran's disability 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  In the present case, the Veteran 
reported he worked as a postman from the time of his 
discharge from service until he retired in 2001.  He reported 
he was able to do his work, and that after 2001 he did less 
exercise and felt he then had problems with his leg being 
less strong than when he was carrying the mail.  Thus, no 
interference with employment has been alleged or shown.  
Additionally, there is no indication the Veteran has been 
frequently hospitalized due to his right calf gunshot wound 
residuals.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.

Nevertheless, although neither a schedular nor extraschedular 
rating under 38 C.F.R. § 3.321 is warranted, the Board notes 
that the Veteran has complaints of some pain and lack of 
endurance in his right calf.  Although there is no muscle 
damage to the right lower leg, his complaints are supported 
by the findings of metallic fragments in the soft tissue of 
the calf.  Considering 38 C.F.R. § 4.40 concerning functional 
loss and disability based on painful use of the 
musculoskeletal system and 38 C.F.R. § 4.7 which directs a 
higher rating if the disability picture more nearly 
approximates the criteria for that rating, the Board 
concludes that a 10 percent rating is assignable for the 
Veteran's residuals of right leg gunshot wound, rated 
analogous to Diagnostic Code 5311, muscle injury to Muscle 
Group XI; 10 percent represents a moderate muscle in jury 
under this Code.  There is no basis for a higher rating as 
there are no findings of loss of the deep fascia, muscle 
substance or normal firm resistance of the muscles and there 
was no positive evidence of impairment of strength and 
endurance on the VA examinations.  The complaints and 
findings do not more nearly reflect a moderately severe 
injury to Muscle Group XI.

The preponderance of the evidence is against a rating in 
excess of 10 percent for the residuals of a gunshot wound to 
the right leg, and as to higher rating, the benefit-of-the-
doubt rule does not apply.  The Board also concludes that the 
10 percent rating is warranted for the entire appeal period 
and that there is no basis for staging ratings in this case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990); Fenderson v. West, supra.




	(CONTINUED ON NEXT PAGE)






ORDER

The appeal for higher ratings for PTSD is dismissed.

A 10 percent rating for residuals of a gunshot wound to the 
right leg is granted subject to regulations governing the 
payment of monetary awards.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


